UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6584


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARVIN LEE BROTHERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:11-cr-00143-RGD-TEM-1)


Submitted: October 5, 2020                                    Decided: October 16, 2020


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin L. Brothers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Lee Brothers, a federal inmate, appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(1)(A)(i) motion seeking to serve the remainder of his

prison term at home. The district court denied the motion, finding, among other things,

that it lacked the authority to order Brothers’ transfer to home confinement. Because

Brothers does not dispute this determination on appeal, we conclude that he has forfeited

appellate review of this issue. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”).

       Brothers has also filed in this court a motion—which we construe as a motion for

compassionate release—requesting either immediate release or that his remaining prison

sentence be converted to a term of home confinement. However, we are unable to decide

the merits of Brothers’ motion in the first instance. See United States v. Raia, 954 F.3d

594, 596 (3d Cir. 2020).

       Accordingly, we affirm the district court’s judgment and deny Brothers’ motions

for compassionate release and appointment of counsel. * We dispense with oral argument




       *
         We note that Brothers—whose request for release from prison has not yet been
adjudicated on the merits—may still be able to obtain placement in home confinement from
the Bureau of Prisons, see Coronavirus Aid, Relief, and Economic Security Act, Pub. L.
No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020), or a reduction in his sentence from
either the Bureau of Prisons or the district court, see 18 U.S.C. § 3582(c)(1)(A)(i).
However, we express no opinion on the merits of any such request.

                                               2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3